UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 20, 2011 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 1-05707 36-6097429 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (630) 954-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02, Results of Operations and Financial Condition. On December 20, 2011, General Employment Enterprises, Inc. issued a press release containing information regarding its results of operations and financial condition for the year ended September 30, 2011.A copy of the press release is furnished as an exhibit to this report. As of November 30, 2011, the Company is estimating revenues to be greater than $7,000,000 and stockholders’ equity in excess of $4,800,000 for the first two months of fiscal year 2012. NYSE Amex, which approved our exchange listing compliance plan on September 24, 2010, requested that we file a statement disclosing our stockholders equity. Item 9.01, Financial Statements and Exhibits. The following exhibit is filed as a part of this report: No. Description of Exhibit Press release issued by General Employment Enterprises, Inc., dated December 20, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL EMPLOYMENT ENTERPRISES, INC. (Registrant) Date:December 20, 2011 By: /s/James R. Harlan James R. Harlan Chief Financial Officer and Treasurer 3
